Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 29 April 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg April 29th / 17. 1814

You will no doubt be much surprized at hearing from me, so soon after your departure; but a delemma has already occurred, and I write to know your intentions, respecting the letters that may arrive here. I supposed you had left your directions with Mr Smith, but he informs me that you only mentioned the public Papers, and intimated that you would speak to me about the private letters. I presume it slipped your memory, but as I have never in my life broken a Seal without your permission, I have thought it most prudent to ask for your instructions.—
I presume this may reach you at Reval, and I shall recieve your answer in the course of ten days.
The illumination was very splendid last Night, but the great Tower of Babel was not lighted at all.
Poor Charles, shed some bitter tears when he saw the Carriage drive off, at first his little heart swelled with indignation, but it soon changed into deep sorrow. he is now however restored to his usual cheerfulness, and desires his duty, and that you will soon come back again.
That favorable gale breezes may speedily waft you to the Place of your destination, and success crown your undertakings, is the ardent and sincere Prayer, of

L. C Adams